Citation Nr: 1630037	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-37 852	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB), claimed as a facial rash.

3.  Entitlement to service connection for dermatitis, claimed as a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to February 1990 and from March to November 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO).

In February 2014, in support of these and other claims he also had appealed to the Board, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.

The Board subsequently issued a decision in August 2014 granting the Veteran's claims of entitlement to service connection for right ear hearing loss and tinnitus.  However, rather than immediately deciding his remaining claims for service connection for sinusitis, PFB, and dermatitis, also for a higher (compensable) rating for his left ear hearing loss, the Board remanded these other claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.

In another decision since issued in December 2014, on remand, the Appeals Management Center (AMC) implemented the Board's grant of service connection for the right ear hearing loss and tinnitus and assigned an initial 10 percent rating for the tinnitus and an initial 0 percent, so noncompensable, rating for the now bilateral (i.e., left and right ear) hearing loss, with both awards retroactively effective as of November 16, 2006.  As well, in an even more recent June 2015 decision, also on remand, the AMC additionally granted service connection for allergic rhinitis (the claimed sinus condition) and assigned an initial 10 percent rating retroactively effective from November 16, 2006.  10 percent is the highest possible schedular rating for tinnitus, so the Veteran already has been granted the greatest possible benefit for this condition.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), citing 38 C.F.R. § 4.87, Diagnostic Code 6260.
He did not contest the rating or effective date assigned for his allergic rhinitis (sinus condition) or the effective date for his bilateral hearing loss.  Consequently, there is no dispute regarding those "downstream" issues).  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal these "downstream" issues).  Thus, the only claims that remain concern whether he is entitled to an initial compensable rating for his bilateral hearing loss and to service connection for PFB and dermatitis, both skin disorders.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran at worst has had level I hearing loss in his left and right ears, so bilaterally.

2.  The evidence is at least in relative equipoise as to whether his facial rash was caused or worsened by his active military service.

3.  The evidence also is at least in relative equipoise as to whether his skin rash was caused or worsened by his active military service.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2015).

2.  The Veteran's PFB, or facial rash, however, was incurred or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  As well, his dermatitis, or skin rash, was incurred or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to these claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Board will consider entitlement to a "staged" rating to compensate for times since the filing of the claim when the disability may have been more severe than at other times.  Fenderson v. West, 12 Vet. App. 119 (1999).  Indeed, the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) since has extended this practice even to established ratings, so not just initial ratings, the only difference being the relevant temporal focus instead is on the state of the disability since the year immediately preceding the filing of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected bilateral hearing loss is presently rated as 0-percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

Ratings of hearing loss range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) and (b).  In this case, though, the Veteran's hearing loss does not meet the exceptional pattern.

Turning to the evidence of record, on November 2007 VA examination pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
20
25
LEFT
20
25
35
20
35

The pure tone threshold average in the right ear was 24 and the pure tone threshold average in the left ear was 29.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

On February 2014 private examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
25
25
LEFT
25
35
25
35
40

The pure tone threshold average in the right ear was 21 and the pure tone threshold average in the left ear was 34.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.

So for the left ear, an average pure tone threshold of 29 and 34 decibels, along with speech discrimination scores of 94 and 92 percent, warrants a designation of Roman Numeral I at worst under Table VI.  For the right ear, the average pure tone threshold of 24 and 21 decibels, along with a speech discrimination scores of 96 and 92 percent, also at worst warrant a designation of Roman Numeral I under the Table of 38 C.F.R. § 4.85.  In turn, under Table VII of 38 C.F.R. § 4.85, where the left ear is Roman Numeral I and the right ear is the same, so also Roman Numeral I, the appropriate rating is 0 percent under DC 6100. 

Consequently, the Board finds that the requirements for a higher (compensable) rating are not met based on the demonstrated levels of hearing impairment, especially, again, realizing that the assignment of disability ratings for hearing impairment is derived by a mechanical (meaning nondiscretionary) application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating for bilateral hearing loss must be denied.

The Board is mindful that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing loss disability in his or her final report.  In this regard, the Board finds that the 2007 VA examiner duly addressed the functional effects resulting from the Veteran's bilateral hearing loss.  That examination therefore complies with the Court's holding in Martinak.  Moreover, the duty to assist does not require that a claim be remanded (especially here, again) solely because of the mere passage of time since an otherwise adequate VA examination was conducted, so not merely as a simple matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  In light of this, and because the record also contains a comprehensive and more recent 2014 private audiological examination and the Veteran's lay statements regarding his symptoms, the Board finds that the examination reports of record - especially when considered collectively, so in the aggregate - are adequate to adjudicate his claim since providing the required information concerning the status of his hearing acuity during the relevant time period at issue.  Thus, no further examination is necessary.

The Board is equally aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  He consequently is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his bilateral hearing loss according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of his disability has been provided by the medical examiners who evaluated him during the current appeal.  The medical findings (as provided in their reports) directly address the criteria under which his disability is rated.

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to render impractical application of the schedular rating criteria.  The rating codes consider loss of hearing at various levels, but the Veteran's hearing impairment is not severe enough to meet the criteria for a higher rating (or, for that matter, even the minimum compensable rating of 10 percent).  The VA examination reports show that his hearing test results in elevated pure tone thresholds, difficulty hearing speech and reduced speech recognition ability.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate his symptomatology and the consequent effects on his functioning, including in his day-to-day activities.  The Board also has considered any related functional loss, but finds that his loss of hearing is fully considered under the relevant criteria.  He does not exhibit other symptoms or, more importantly, consequent effects outside the purview of the rating criteria.  Thus, referral for an extra-schedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a relevant disease or an injury; and a correlation ("nexus") between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology since service to show this required chronicity (permanency).  But this pleading-and-proof exception 

for substantiating the nexus between current disability and service only applies to the chronic diseases specifically listed in § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, on the whole, the Board finds that the evidence is at least in relative equipoise (meaning about evenly balanced for and against the claims) as to whether the Veteran's facial and skin rashes were caused or aggravated by his service, and thus, when resolving this reasonable doubt in his favor, service connection for these conditions is warranted.  See 38 C.F.R. § 3.102.

First, the Veteran is considered to have been in sound physical health when entering service.  38 C.F.R. § 3.304(b).  Although he reported during his military entrance examination in June 1986 that he would experience rash in the sun, no actual skin disorder was diagnosed at that time or even for many years following his induction into service.

Next, there is evidence of a skin condition occurring during his service.  Namely, in August 1991 he was treated for atopic dermatitis on his arm for one week.  In September 2006 he was examined for skin bumps that had first appeared just two weeks prior.  He had a large bump along the right lateral side of his face.  He had never been on PFB treatment previously.  It was noted that there was a history of old chronic acne, but no evidence of then current PFB.  However, another record dated just a few days prior did include an assessment of "PSB," likely meaning "PFB."  So when reviewing the service record most favorably to the Veteran, these slightly conflicting records can be interpreted to show a diagnosis of PFB in service, as such was initially diagnosed in 2006.

Additionally, there is evidence of continuity of symptoms since service.  The Veteran separated from service in November 2006.  He filed his claim for service connection in April 2007, less than one year following service separation.  A February 2008 VA examination diagnosed dermatitis of the shoulders.  In June 2010, he was observed to suffer from atopic dermatitis and folliculitis keloidalis of the scalp (in other words PFB).

Finally, there is equally competent and credible, so probative, other medical evidence supporting the Veteran's claim.  On May 2015 VA examination, following physical evaluation of him and review of the claims file, the Veteran was diagnosed with PFB, folliculitis, and atopic dermatitis.  As importantly, the examiner concluded that it was at least as likely as not that the Veteran's skin conditions of the face and body as diagnosed were caused or aggravated by his military service, explaining that no medical issues were listed on his pre-deployment assessment, however, he did suffer from folliculitis and bumps in 2010, at which time it was noted that he had suffered from such condition for several years.

The Board realizes that, in June 2015, an unfavorable VA opinion was obtained.  The examiner concluded that the service treatment records (STRs) were lacking for evidence of recurrent or chronic skin conditions.  However, the Board finds that this examination is of lesser probative value than the May 2015 VA opinion, or at least the evidence is in equipoise, as the June 2015 VA examiner did not fully explain why the dermatitis and PFB/acne found in service was not indicative of a chronic or permanent condition, especially in light of the post-service medical diagnoses demonstrating continuity of symptoms since service.

"Absolute" etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.  Thus, when resolving this reasonable doubt the Veteran's favor, the Board finds that service connection for the claimed facial and skin rashes is warranted.



ORDER

A compensable rating for bilateral hearing loss is denied.

However, service connection for a facial rash is granted.

Service connection for a skin rash also is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


